DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The amendment filed March 22, 2021 has been entered.
	
Response to Amendment
Claims ----1-10, filed March 22, 2021, are being examined. Claims 1-10 are pending in the Application.
The amendments to the claims overcome the rejections under 112(b) to claims 1-10 in the Final Rejection of December 22, 2020 because the term “directly” was removed from the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Axe (U.S. Publication No. 2004/0172963) and Taguchi (U.S. Publication No. 2012/0137651).
Regarding claim 1, Axe. teaches a gas turbine system comprising: a gas turbine apparatus (¶13, ¶30, engine for an aircraft that provides the bleed air 12) including: a cooling fluid generating apparatus (Annotated Fig. A of Fig. 1) including: a flow distributor (Annotated Fig. A including an inlet, a first outlet, and a second outlet (Annotated Fig. A), the flow distributor being configured to change a ratio between a flow rate of the working fluid flowing from the inlet to the first outlet and a flow rate of the working fluid flowing from the inlet to the second outlet (Valve on bypass 54 is controlled to change the ratio of the flow that enters the compressor 25 or bypass the compressor by a system controller, ¶38, ¶40), the working fluid is extracted from the gas turbine apparatus flowing into the inlet (Annotated Fig. A, ¶87, bleed air from the engine is supplied via line 12); a second compressor for compressing the working fluid 

    PNG
    media_image1.png
    766
    945
    media_image1.png
    Greyscale

Axe doesn’t teach details of the gas turbine engine. Taguchi discloses a first compressor (21, Fig. 1) that provides bleed air to a second compressor (51) and a second expansion turbine (53). The first compressor is coupled to a combustor (26) and a first expansion turbine (23). The bleed air is working fluid that is boosted by the first compressor and is extracted from the gas turbine apparatus. The first compressor, combustor and the first expansion turbine enable the gas turbine engine to function as a gas turbine engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gas turbine engine of Axe with a first compressor for compressing a working fluid where the working fluid is boosted by the first compressor and a portion of the working fluid is provided as bleed air,  a combustor in which a fuel is injected into 
Regarding claim 2, Axe in view and Taguchi teaches the invention as claimed and described above and Axe further teaches the cooling fluid generating apparatus includes a shaft (50) and the shaft couples the second compressor, the second expansion turbine. Axe doesn’t teach a second generator is coupled to the shaft. Taguchi teaches a second generator 54 coupled to a shaft 52 with the second compressor 51 and second expansion turbine 53. The second generator is used as motor to start the second compressor or generate additional electricity (¶27, ¶30, ¶31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gas turbine engine of Army in view of Taguchi with a second generator coupled to the shaft, as taught by Taguchi, in order to start the second compressor or generate additional electricity.
Regarding claim 3, Axe in view of Taguchi teaches the invention as claimed and described above and Axe further teaches a shaft (50, Annotated Fig. A), a bypass flow path (54,Annotated Fig. A, 54), a suction flow path (Annotated Fig. A), a discharge flow path (Annotated Fig. A), a first branched flow path (53, Annotated Fig. A), and a second branched flow path (55, Annotated Fig. A), the shaft couples the second compressor and the second expansion turbine (¶37), in the bypass flow path, the working fluid flows from the second outlet, bypassing the second compressor, to the first cooler (Annotated Fig. A), the suction flow path connects the first outlet and a suction part of the second compressor (Annotated Figs. A), the discharge flow path connects a discharge part of the second compressor (Annotated Fig. A) and a 
Regarding claim 4, Axe in view of Taguchi teaches the invention as claimed and described above and Axe further teaches the cooling fluid generating apparatus includes a first valve (Annotated Fig. A, valve on path 53) and a second valve (Annotated Fig. A, valve on path 55), the first valve is provided in the first branched flow path (Annotated Fig. A), and the second valve is provided in the second branched flow path (Annotated Fig. A).
Regarding claim 8, Axe in view of Taguchi teaches the invention as claimed and described above and Axe further teaches a suction flow path (Annotated Fig A), the suction flow path connects the first outlet and a suction part of the second compressor (Annotated Fig. B), and the suction flow path includes a chamber (The suction flow path is a hollow conduit. A portion of the suction flow path is a chamber).
	Regarding claim 10, Axe in view of Taguchi teaches the invention as claimed and described above and Axe further teaches a second flow path, and a third flow path, for the working fluid to flow, wherein, in the second flow path, the first compressor, the inlet, the first outlet, the second compressor, the first cooler and the second expansion turbine are present in this order (Annotated Fig. A, flow into inlet is from the primary heat exchanger via the first compressor, it flows to the first outlet to the second compressor, it then heads to the first cooler 18 and then the flow from the first cooler is routed to the second expansion turbine 34), in the 
Taguchi further teaches in the first flow path, the first compressor (21) and the combustor (27) are present in this order a first flow path (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gas turbine engine of Army Jr. in view of Plattner and Taguchi with a first flow path where in the first flow path, the first compressor and the combustor are present in that order, as taught by Taguchi, for the reasons previously described above.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Axe (U.S. Publication No. 2004/0172963) in view of Taguchi (U.S. Publication No. 2012/0137651), as applied to claim 1, further view in view of Army, JR. (U.S. Publication 2016/0047561) and Plattner (US Patent 8,206,088).
Regarding claims 5 and 6, Axe in view of Taguchi teaches the invention as claimed and described above for claim and Axe further teaches a bypass flow path (54, Annotated Fig. A), a discharge flow path (Annotated Fig. A), in the bypass flow path, the working fluid flows from the second outlet, bypassing the second compressor (25), to the first cooler (18, Annotated Fig. A, flow goes through a valve in bypass path 54 and bypasses the second compressor and heads to the first cooler), the discharge flow path connects a discharge part of the second compressor (Annotated Fig. A) and a downstream end of the bypass flow path (Annotated Fig. A).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gas turbine engine of Axe in view of Taguchi with a third valve in the discharge flow path, such as a check valve, that allows the working fluid to flow from the discharge part of the second compressor to the downstream end of the bypass flow path, and prohibits the working fluid from flowing the downstream flow bypass flow path to the discharge part of the second compressor, as taught by Army, Jr, to prevent fluid from returning to the compressor as taught by Plattner.
Regarding claim 7,.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Axe (U.S. Publication No. 2004/0172963) and Taguchi (U.S. Publication No. 2012/0137651), as applied to claim 1 above, and further in view of Vogel (U.S. Publication No. 20080032616).
Regarding claim 9, Axe in view Taguchi teaches the invention as claimed and described above for claim 1 and Axe further teaches a control apparatus that changes the ratio by controlling the flow distributor (System controller, not shown in Fig. 1, controls the valve in the bypass flow path 54, ¶40) and the first cooler is a heat exchanger that cools the working fluid by heat exchange between the working fluid and a coolant (¶34, Fig. 1, coolant is ram air that enters through ram air inlet 11 and heat is exchanged in the first cooler with the ram air).  The system in Army is directed toward providing air at a particular temperature to an aircraft cabin (¶18 and adjusting the valves in the system in accordance with a temperature in the system, ¶61). Axe in view of Taguchi doesn’t teach a temperature sensor that detects a temperature of the working fluid after the heat exchange with the coolant in the heat exchanger, and the control apparatus changes the ratio by controlling the flow distributor in accordance with the temperature detected by the temperature sensor
 In Figs. 3 and 4, Vogel teaches a temperature and flow rate controllers that control various valves and the compression rate in the system to achieve a desired cabin temperature (¶47-¶51). The system includes temperature sensors, such as 30, for measuring temperatures in the system that are used by the temperature and flow rate controllers to achieve a desired temperature of the cabin air (¶12-¶14). In Fig. 3, the temperature, via sensor 30, of the working fluid is measured after heat exchange in HX between the working fluid and the RAM air, which is used to control valves to better achieve a desired cabin temperature (¶49, ¶50). The heat exchanger (HX) is a first cooler downstream of the compressor.

Response to Arguments
Applicant's arguments with respect to the pending claims have been carefully considered. Applicant’s amendments, which include new claim limitations, necessitated new grounds of rejection. Applicant’s arguments pertain to the newly added claim limitations. These arguments are addressed above in the context of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741